                 Case 2:19-cr-00282-RGK Document 72 Filedhttp://
                                                          02/12/20      Page/cacd/CrimIntakeCal.NSF/
                                                                156.131.20.221 1 of 1 Page ID #:485 1222c8c990b 1f46...




                                                                    UNITED STATES DISTRICT COURT
                                                                   CENTRAL DISTRICT OF CALIFORNIA

          UNITED STATES OF AMERICA,                                                        ~   Western Division
                                                                                Plaintiff, ~
                                               °S•                                         ~   Case Number: 2:19-CR-00282-RGK-2     Indictment
                                                                                           ~   Initial App. Date: 02/12/2020        Summons
          China ZhonQwang Holdings                                                         i   Initial App. Time: 1:00 PM




                                                                          Defendant. ~         Date Filed: 05/07/2019
                                                                                     ~         Violation: 18:371 18:1343 2 a 18:545 2
                                                                                     ~         18:1956(a)(2)(A),2
                                                                                     ~         CourtSmart/ Reporter:            5~4~

                   PROCEEDINGS HELD BEFORE U1vITED STATES                                  ~                      CALENDAR/PROCEEDINGS SHEET
                       MAGISTRATE JiJDGE: Charles F.Eick                                   ~                       LOCAL/OUTOF-DISTRICT CASE



          PRESENT:                      Pierson, Stacey                                ~,,,, _      ~ ~, ~                             None

                                          Deputy Clerk                            Assistant U.S. Attorney•                     Interpreter/Language
                    D INITIAL APPEARANCE NOT HELD -CONTINUED
                    D Defendant informed ofcharge and right to: remain silent; appointment of counsel, if indigent; right to bail; bail review and
                       ~ preliminary hearing OR ~ removal hearing /Rule 20.
                    D Defendant states true name 8 is as charged ~ is
                    ~ Court ORDERS the caption ofthe Indictment/Information be changed to reflect defendant's different true name. Counsel aze
                      directed to file all future documents reflecting the true name as stated on the record.
                    ~ Defendant advised of consequences offalse statement in financial affidavit. ~ Financial Affidavit ordered SEALED.
                    ❑
                    D Attorney:, ~ Appointed D Prev. Appointed ~ Poss. Contribution (see separate order)
                       ~ Special appearance by:
                    D Government's request for detention is: ~ GRANTED ~ DEMED ~ WITHDRAWN ~ CONTINiJED
                    O Defendant is ordered: ~ Permanently Detained ~ Temporazily Detained (see sepazate order).
                    D BAIL FIXED AT $                                         (SEE ATTACHED COPY OF CR-1 BOND FORM FOR CONDITIONS)
                    O Government moves to iJNSEAL Complaintllndictment/Information/Entire Case: ~ GRANTED ~ DENIED
                    ~ Preliminary Hearing waived.
                    D Class B Misdemeanor ~ Defendant is advised of ma~cimum penalties
                    O'fhis case is assigned to Magistrate Judge                                                  .Counsel are directed to contact the clerk for
                      the setting of all further proceedings.
                    ~ PO/PSA WARRANT ~ Counsel are directed to contact the clerk for
                      District Judge                                                              for the setting offurther proceedings.
                    ~ Preliminary Hearing set for                                    at 4:30 PM
                    ~ PIA set for:                                  at 11:00 AM in LA; at 10:00 AM in Riverside; at 10:00 AM in Santa Ana
                    ~ Governments motion to dismiss case/defendant                                                  only: ~ GRANTED ~ DENIED
                    ~ Defendants motion to dismiss for lack of probable cause: ~ GRANTED ~ DEI~iIED
                    ~ Defendant executed Waiver of Rights. ~ Process received.
                    ~ Court ORDERS defendant Held to Answer to                                    District of
                       ~ Bond to transfer, if bail is posted. Defendant to report on or before
                       ~ Warrant ofremoval and final commitment to issue. Date issued:                                   By CRD:
                      0 Warrant ofremoval and final commitment are ordered stayed until
                    ~ Case continued to (Date)                                         (Time)                                   AM / PM
                      Type of Hearing:                                  Before Judge                                          /Duty Magistrate Judge.
                      Proceedings will be held in the ~ Duty Cournoom                                  ~ Judge's Courtroom
                    D Defendant committed to the custody ofthe U.S. Marshal ~ Summons: Defendant ordered to report to USM for processing.
                    ~ Abstract of Court Proceeding(CR-53)issued. Copy forwazded to USM.
                    ~ Abstract of Order to Return Defendant to Court on Next Court Day(M-20) issued. Original forwarded to USM.
                    ~~ELEA ORDER NO:
                   1~Othei:        v Q-~Y1 L~4_of G.n c ~                           WA.m.~n~ _ ~~1Sh ~ ~~CR w'~~
                            T P~A~L~ USPO ~                                  ~ ~ £FINANCIAL                            ~     AD
                           ( ~1ro~,pY~ ~ ~~~ JV ~4-~~5 S~~~¢~+~~ _                                                          Deputy Clerk Initials
                             V                                                      __.                                                       :~ ,
                                                       _         --       -__       --
           M-5 (I 0 I ~ i                            CALENDAR/PROCEEDING SHEET -LOCAL/OUT-OF-DISTRICT CASE                                        Page 1 of 1 h ~




1 oi' I                                                                                                                                           2/12/2020, 9:54 AM
